Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Claims
Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, and 19 have been amended.   Claims 1-20 are pending and rejected in the application.  

Response to Arguments
Applicant Argues 
However, contrary to these assertions, the claim recites “a query generation component that generates a query language query based on conditions of respective guard clauses of the guarded commands of the subgraph’, which clearly discloses a transformation of the conditions of the guard clauses int the query language query. Therefore, the claims are not directed to a judicial exception and are eligible under 2A, Prong 1.

Examiner Responds
Applicant argues “However, contrary to these assertions, the claim recites “a query generation component that generates a query language query based on conditions of respective guard clauses of the guarded commands of the subgraph’, which clearly discloses a transformation of the conditions of the guard clauses int the query language query. Therefore, the claims are not directed to a judicial exception and are eligible under 2A, Prong 1.” The Examiner respectfully disagrees. The query generation component could be practically done by a human mentally or written out on paper. The claim as a whole does not integrate the mental steps into a practical application. In addition, the claims do not recite a specific improvement over prior art systems. The additional element of a generic computer is abstract. Mere abstract concepts cannot provide an inventive concept. The Examiner suggest incorporating the inventive concept into the independent claims to overcome the rejection. Thus, claims 1-20 are not patent eligible under 35 USC 101.

Next, Applicant argues “The claim is directed to a practical application of generating a single query language query from multiple guarded commands in a dependency sequence, using multiple conditions defined in respective guard clauses of the multiple guarded commands, and generating a testing dataset that evaluate whether a computer executable command in a guarded command is triggered for execution based on all of the conditions in the respective guard clauses of the multiple guarded commands, and testing the guarded command using the generated testing dataset as discussed throughout the specification.” The Examiner respectfully disagrees. The Examiner suggest moving claims 2, 10, and 18 into the independent claims. In addition, adding the point and purpose of the test dataset which is stated in paragraph[0018]-paragraph[0019] of the specification (i.e., “to automatically create datasets to troubleshoot rules before implementing the rules in a commercial context”). Nevertheless, the additional element of a generic computer is abstract. Mere abstract concepts cannot provide an inventive concept. Thus, claims 1-20 are not patent eligible under 35 USC 101.

Applicant Argues 
Goel et al. is silent regarding a guarded command that comprises comprise a computer executable command and a guard clause, and the guard clause comprises one or more conditions that initiate execution of the computer executable command. The cited section, as well as the remainder of Goel et al., merely discloses a query language query. A query language query is not a guarded command clarified in the instant specification.

Examiner Responds
	Applicant argues, “Goel et al. is silent regarding a guarded command that comprises comprise a computer executable command and a guard clause, and the guard clause comprises one or more conditions that initiate execution of the computer executable command. The cited section, as well as the remainder of Goel et al., merely discloses a query language query.” The Examiner respectfully disagrees. Applicant’s specification, paragraph[0018], states a guarded command can have a guard clause (e.g., an IF clause/portion, a WHEN clause/portion, a conditions clause/portion, a propositions clause/portion) that lists one or more conditions (e.g., Boolean expressions, and/or any other suitable expressions) that must be satisfied in order to trigger the rule.  The Examiner interprets the Where clauses in Goel as guarded commands. Thus, Goel discloses guarded commands. 

Next, Applicant argues, “Therefore, Goel et al. fails to disclose “a query generation component that generates a query language query based on conditions of respective guard clauses of the guarded commands of the subgraph; an execution component that executes the at least one query language query on a data table to return one or more datasets for testing the first guarded command; and a testing component that tests the first guarded command using the a dataset to determine whether the execution of the computer executable command of the first guarded command is initiated. The Examiner respectfully disagrees. Goel discloses a query generation component that generates query language query based on conditions of respective guard clauses of the guarded commands of the subgraph (figure 5, column 5, lines 20-49, “FIG. 5 depicts an embodiment modifying queries. In an embodiment, a second query may be generated by modifying an initial or previous query and predicting the result of the modified query based on the modified query and the test data. In an embodiment, the second query is modified to produce a predicted result. In other words, a database testing system may predict the result of a modified query prior to or following the generation of the modified query. In either case, the second query is predicted to result in a certain outcome when it is executed based on the known test data…etc.”, the reference describes generating a second query based on a query with a WHERE clause (i.e., first guarded command). As noted in paragraph[0040] of the specification, a guard command includes WHERE clause. In addition, the Examiner interprets the command after the Where clause as the respective guard clauses of the subgraph of guarded commands.). In addition, Goel discloses a testing component that tests the first guarded command using the a dataset to determine whether the execution of the computer executable command of the first guarded command is initiated (column 4, lines 4-10, “In an embodiment, an query generation module 110 generates a query that based on the generated test data. In an embodiment, the query generation module 110 generates the query so that when the query is processed by the database 102, a row comprising the test data is selected. More generally, in cases and embodiments, the query generation module 110 generates a query that produces a known result when processed by the database 102 based on the generated test data…etc.”, the system determines and verifies that the second query when processed by the database produced a result comprising the generated row.). Thus, the combination of Goel and Ramu discloses all the elements in claims 1, 9, and 17. 

Next, Applicant argues, “The cited section of Liu et al. merely discloses analyzing SQL query strings to determine dependencies for construction of a Attribute…etc.” Applicant's remaining 35 USC § 103 arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 9, and 17 similarly recites a system, comprising: a processor, operably coupled to a memory, that executes computer-executable components stored in the memory, wherein the computer-executable components comprise: a graph component that performs a backward traversal on a command dependence graph, wherein the subgraph comprises a first guarded command and a set of guarded commands on which the first guarded command depends, wherein the command dependence graph comprises nodes representing guarded commands, and edges representing dependencies between the guarded commands, and where each of the guarded commands comprise a computer executable command and a guard clause, and the guard clause comprises one or more conditions that initiate execution of the computer executable command; a query generation component that generates a query language query based on conditions of the respective guard clauses of the guarded commands of the subgraph; an execution component that executes the query language query on a data table to return a dataset for testing the first guarded command; and a testing component that tests the first guarded command using the a datasets to determine whether the execution of the computer executable command of the first guarded command is initiated. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a memory”, “a device”, and “a computer readable memory.” Thus, claims 1, 9, and 17 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “a graph component that performs a backward traversal on a command dependence graph, wherein the subgraph comprises a first guarded command and a set of guarded commands on which the first guarded command depends, wherein the command dependence graph comprises nodes representing guarded commands, and edges representing dependencies between the guarded commands, and where each of the guarded commands comprise a computer executable command and a guard clause, and the guard clause comprises one or more conditions that initiate execution of the computer executable command” encompasses a person mentally performing a graph component that performs a backward traversal on a command dependence graph, wherein the subgraph comprises a first guarded command and a set of guarded commands on which the first guarded command depends, wherein the command dependence graph comprises nodes representing guarded commands, and edges representing dependencies between the guarded commands, and where each of the guarded commands comprise a computer executable command and a guard clause, and the guard clause comprises one or more conditions that initiate execution of the computer executable command. Next, “a query generation component that generates a query language query based on conditions of the respective guard clauses of the guarded commands of the subgraph” encompasses a person mentally generating component that generates a query language query based on conditions of the respective guard clauses of the guarded commands of the subgraph. Further, “an execution component that executes the query language query on a data table to return a dataset for testing the first guarded command” encompasses a person mentally executing the at least one query language query on a data table to return one or more datasets for testing the first guarded command. Next, “a testing component that tests the first guarded command using the a datasets to determine whether the execution of the computer executable command of the first guarded command is initiated” encompasses a person mentally executing a testing component that tests the first guarded command using the one or more datasets to determine whether the execution of respective computer executable command of the first guarded command is initiated. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. The claims recite no additional limitations other than “a processor”, “a memory”, “a device”, and “a computer readable memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., “a graph component that performs…etc., “a query generation component…etc., “an execution component…etc.”, and “a testing component…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 9, and 17 recites “a processor”, “a memory”, “a device”, and “a computer readable memory” implementing the limitations. The computer is recited at a high-level of generality (i.e., “a graph component that performs…etc., “a query generation component…etc., “an execution component…etc.”, and “a testing component…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 9, and 17 are not patentable eligible under 35 USC 101. 

The limitation the of dependent claims of claims 2, 10, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 2, 10, and 18 are not patent eligible under 35 USC 101. 

The limitation the of dependent claims of claims 3, 11, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 3, 11, and 19 are not patent eligible under 35 USC 101. 
The limitation the of dependent claims of claims 4, 12, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 4, 12, and 20 are not patent eligible under 35 USC 101. 

The limitation the of dependent claims of claims 5 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 5 and 13 are not patent eligible under 35 USC 101. 

The limitation the of dependent claims of claims 6 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 6 and 14 are not patent eligible under 35 USC 101. 

The limitation the of dependent claims of claims 7 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 7 and 15 are not patent eligible under 35 USC 101. 
The limitation the of dependent claims of claims 8 and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the dependent claims of claims 8 and 16 are not patent eligible under 35 USC 101. 




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 9, 10, 11, 14, 15, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al.  U.S. Patent (10,970,196; hereinafter: Goel) in view of Ramu et al. Non-Patent Publication (“A hybrid approach for selecting and optimizing graph traversal strategy for analyzing big code”, 2017; hereinafter: Ramu) 

Claims 1, 9, and 17
As to claims 1, 9, and 17, Goel discloses a system, comprising: a processor, operably coupled to a memory, that executes computer-executable components stored in the memory, wherein the computer-executable components comprise (column 13, lines 23-33, “System memory 1220 may be configured to store instructions and data accessibly by processor(s) 1210…etc.”): 
a query generation component that generates a query language query based on conditions of respective guard clauses of the guarded commands of the subgraph (figure 5, column 5, lines 20-49, “FIG. 5 depicts an embodiment modifying queries. In an embodiment, a second query may be generated by modifying an initial or previous query and predicting the result of the modified query based on the modified query and the test data. In an embodiment, the second query is modified to produce a predicted result. In other words, a database testing system may predict the result of a modified query prior to or following the generation of the modified query. In either case, the second query is predicted to result in a certain outcome when it is executed based on the known test data…etc.”, the reference describes generating a second query based on a query with a WHERE clause (i.e., first guarded command). As noted in paragraph[0040] of the specification, a guard command includes WHERE clause. In addition, the Examiner interprets the command after the Where clause as the respective guard clauses of the subgraph of guarded commands.); and 
an execution component that executes query language query on a data table to return a dataset for testing the first guarded command (figure 5, column 8, lines 51-58, “Element 706 depicts an embodiment verifying that the second query, when processed by the database, produced the second result…if the database’s actual function is not as predicted, an error or test failure may logged…etc.”, the reference describes running the modified query (i.e., the query language query) which includes a WHERE clause (e.g., column 5, lines 29-30) (i.e., first guarded command) on a database. The system returns the results of running the query.); and
a testing component that tests the first guarded command using a dataset to determine whether the computer executable command of the first guard command is initiated (column 4, lines 4-10, “In an embodiment, an query generation module 110 generates a query that based on the generated test data. In an embodiment, the query generation module 110 generates the query so that when the query is processed by the database 102, a row comprising the test data is selected. More generally, in cases and embodiments, the query generation module 110 generates a query that produces a known result when processed by the database 102 based on the generated test data…etc.”, the system determines and verifies that the second query when processed by the database produced a result comprising the generated row.). 

Goel does not appear to explicitly disclose a graph component that performs a backward traversal on a command dependence graph to identify a subgraph of the command dependence graph, wherein the subgraph comprises a first guarded command and a set of guarded commands on which the first guarded command depends, wherein the command dependence graph comprises nodes representing guarded commands, and edges representing dependencies between the guard commands, and where each of the guarded commands comprise a computer executable command and a guard clause, and the guard clause comprise one or more conditions that initiate execution of the computer executable command;

However, Ramu discloses a graph component that performs a backward traversal on a command dependence graph to identify a subgraph of the command dependence graph (figure 4.1, page 16 of PDF, “A traversal direction is a value from the set {FORWARD, BACKWARD, ITERATIVE}, where FORWARD is used to represent a forward analysis (predecessors of a node are processed before the node), BACKWARD is used to represent a backward analysis (successors of a node are processed before the node), and ITERATIVE is used to represent a sequential analysis (visits nodes as they appear in the nodes collection…etc.), wherein the subgraph comprises a first guarded command and a set of guarded commands on which the first guarded command depends (figure 4.1, page 16 of PDF, “In this traversal block definition, t is the name of the traversal that takes a single parameter n representing the graph node that is being visited. A traversal may define a return type T representing the output type. The output type can be a primitive or a collection data type. A block of code that generates the traversal output at a graph node is given by tbody. The tbody may contain common statements and expressions, such as variable declarations, assignments, conditional statements, loop statements, and method calls, along with some special expressions discussed in this chapter…etc.”), wherein the command dependence graph comprises nodes representing guarded commands(figure 4.1, page 16 of PDF, “In this traversal block definition, t is the name of the traversal that takes a single parameter n representing the graph node that is being visited. A traversal may define a return type T representing the output type. The output type can be a primitive or a collection data type. A block of code that generates the traversal output at a graph node is given by tbody. The tbody may contain common statements and expressions, such as variable declarations, assignments, conditional statements, loop statements, and method calls, along with some special expressions discussed in this chapter…etc.”), and edges representing dependencies between the guard commands (page 15 of PDF, “A control flow graph (CFG) is a directed graph…with a set of nodes N representing the program statements and a set of edges…representing the control flow relation between the program statements…etc.”), and where each of the guarded commands comprise a computer executable command and a guard clause (page 16 of PDF, “In this traversal block definition, t is the name of the traversal that takes a single parameter n representing the graph node that is being visited. A traversal may define a return type T representing the output type. The output type can be a primitive or a collection data type. A block of code that generates the traversal output at a graph node is given by tbody. The tbody may contain common statements and expressions, such as variable declarations, assignments, conditional statements, loop statements, and method calls, along with some special expressions discussed in this chapter…etc.”), and the guard clause comprise one or more conditions that initiate execution of the computer executable command(page 16 of PDF, “In this traversal block definition, t is the name of the traversal that takes a single parameter n representing the graph node that is being visited. A traversal may define a return type T representing the output type. The output type can be a primitive or a collection data type. A block of code that generates the traversal output at a graph node is given by tbody. The tbody may contain common statements and expressions, such as variable declarations, assignments, conditional statements, loop statements, and method calls, along with some special expressions discussed in this chapter…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goel with the teachings of Ramu to backward traverse graphs of source code which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goel with the teachings of Ramu to have hybrid traversal selection for BigCode analyses expressed as graph traversals (Ramu: Page 7 of PDF).

Claims 2, 10, 18
As to claims 2, 10, and 18, the combination of Goel and Ramu teaches all the elements in claim 1, as noted above, and Goel further disclose wherein the query generation component comprises: 
an initialization component that initializes a WHERE clause of the query language query based on the one or more conditions of the guard clause of first guarded command (column 6, lines 53-60, “FIG. 6 depicts an embodiment of a database testing system modifying an expression tree. In an embodiment, an expression tree 600 corresponds to a query 602. The nodes, leaves, and branches of the expression tree 600 may correspond to elements of the query 602. For example, a node of expression tree 600 might represent a WHERE clause, and other nodes & leaves descending from the WHERE clause might represent particular filters, such as "C1=316."…etc.”); 
a transformation component that transforms the conditions of the WHERE clause of the query language query based on the conditions of the respective guard clauses of a sequence of guarded commands of the set of guarded commands (column 6, lines 61-67, “In an embodiment, a region of the expression tree 600 is changed based on transformation rules indicative of the semantic and/or syntactic meaning of the region. A region of an expression tree may be changed based at least in part on a randomization factor, and in part on rules indicative of the semantic and/or syntactic meaning of the region. For example, certain rules may indicate potential modifications to the portion of the expression tree, such that the potential modifications…etc.”); and 
a translation component that converts the transformed conditions of the WHERE clause of the query language query into query language syntax (figures 5 and 7, column 7, lines 15-30, “In an embodiment, a portion of the tree may be selected at random. In an embodiment, a transformation rule associated with the selected portion may be selected at random, and then evaluated based on additional randomization factors. The modified expression tree 604 may then be generated based on evaluation of the transformation rule…etc.“).

Claims 3, 11, and 19
As to claims 3, 11, and 19, the combination of Goel and Ramu teaches all the elements in claim 2, as noted above, and Goel further disclose wherein the initialization component inserts the one or more conditions from the guard clause of the first guarded command into the WHERE clause of the query language query, and if any variable of any condition in the WHERE clause of the query language query is assigned in the computer executable command of a second guarded command in the sequence of guarded commands, and the transformation component: 
replaces the variable in the WHERE clause of the query language query with a corresponding assignment of the variable specified in the computer executable command of the second guarded command (column 6, lines 53-60, “In an embodiment, an expression tree 600 corresponds to a query 602. The nodes, leaves, and branches of the expression tree 600 may correspond to elements of the query 602. For example, a node of expression tree 600 might represent a WHERE clause, and other nodes & leaves descending from the WHERE clause might represent particular filters, such as "C1=316."…etc.”); and 
inserts into the WHERE clause of the query language query one or more conditions from the guard clause of the second guarded command (column 6, lines 12-26, “A Q3 based on Q1 may be modified such its filter clause excludes…etc.” and column 6, lines 53-60, the reference describes changing elements within the WHERE clause in a second query to create a third query.).

Claims 6 and 14
As to claims 6 and 14, the combination of Goel and Ramu teaches all the elements in claim 2, as noted above, and Goel further disclose wherein the dataset causes all conditions of the WHERE clause of the query language query to evaluate true (column 8, lines 51-58, “Element 706 depicts an embodiment verifying that the second query, when processed by the database, produced the second results…actual functioning matches its expected functioning…etc.”).

Claims 7 and 15
As to claims 7 and 15, the combination of Goel and Ramu teaches all the elements in claim 2, as noted above, and Goel further disclose wherein, for a given condition of the WHERE clause of the query language query, the dataset causes the given condition to evaluate false and causes conditions preceding the given condition to evaluate true (column 8, lines 51-60, “Element 706 depicts an embodiment verifying that the second query, when processed by the database, produced the second result. As noted, the second result is expected to return the generated row provided that the database's actual functioning matches its expected functioning. In an embodiment, if the database's actual function is not as predicted, an error or test failure may be logged for subsequent investigation...etc.”).

Claims 8 and 16
As to claims 8 and 16, the combination of Goel and Ramu teaches all the elements in claim 1, as noted above, and Goel further disclose wherein the testing component at least one of: determines whether the execution of the computer executable command of the first guarded command is initiated in response to all conditions of the respective guard clauses of the set of guarded commands on which the first guarded command depends evaluating as true(column 8, lines 51-60, “Element 706 depicts an embodiment verifying that the second query, when processed by the database, produced the second result. As noted, the second result is expected to return the generated row provided that the database's actual functioning matches its expected functioning. In an embodiment, if the database's actual function is not as predicted, an error or test failure…etc.”), or 
determines whether the execution of the respective computer executable command of the first guarded command is initiated in response to at least one of the conditions of the respective guard clauses of the set of guarded commands on which the first guarded command depends evaluating as false (column 8, lines 51-60, “Element 706 depicts an embodiment verifying that the second query, when processed by the database, produced the second result. As noted, the second result is expected to return the generated row provided that the database's actual functioning matches its expected functioning. In an embodiment, if the database's actual function is not as predicted, an error or test failure…etc.”).


Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al.  U.S. Patent (10,970,196; hereinafter: Goel) in view of Ramu et al. Non-Patent Publication (“A hybrid approach for selecting and optimizing graph traversal strategy for analyzing big code”, 2017; hereinafter: Ramu) and further in view of Paulley et al. U.S. Patent Publication (2002/0143754; hereinafter: Paulley) 

Claims 4, 12, and 20
As to claims 4, 12, and 20, the combination of Goel and Ramu teaches all the elements in claim 2, as noted above, but do not appear to explicitly disclose wherein the transformation component removing removes from the WHERE clause of the query language query at least one of duplicate conditions or tautological conditions. 

However, Paulley discloses wherein the transformation component removing removes from the WHERE clause of the query language query at least one of duplicate conditions or tautological conditions (paragraph[0038], “In the preprocessing phase, tautological and contradictory conditions are removed from the input expression and other conditions are simplified when possible…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goel with the teachings of Ramu and Paulley to remove tautological conditions from a query which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goel with the teachings of Ramu and Paulley for simplifying and optimizing the search conditions of complex queries (Paulley: paragraph[0024]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al.  U.S. Patent (10,970,196; hereinafter: Goel) in view of Ramu et al. Non-Patent Publication (“A hybrid approach for selecting and optimizing graph traversal strategy for analyzing big code”, 2017; hereinafter: Ramu) and further in view of Moor et al. U.S. Patent Publication (2009/0234801; hereinafter: Moor) 

Claims 5 and 13
As to claims 5 and 13, the combination of Goel and Ramu teaches all the elements in claim 2, as noted above, but do not appear to explicitly disclose performs a topological sort on the subgraph to generate the sequence of guarded commands.

However, Moor discloses and performs a topological sort on the subgraph to generate the sequence of guarded commands (paragraph[0148], “Inference proceeds bottom-up: before a stratum is evaluated, all the strata it depends on are expected to have been evaluated. This can be achieved by computing a topological sort of the dependency graph between strata…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Goel with the teachings of Ramu and Moor to create topological sorts of nodes which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Goel with the teachings of Ramu and Moor to track dependencies between variables (Moor: paragraph[0005]).


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Non-Patent Publication, Dinges et al., “Targeted Test Input Generation using Symbolic-Concrete Backward Execution”, 2014 teaches debugging and regression testing by using symbolic backward execution.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
June 18, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000